                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                            CR 18–45–M–DWM

                     Plaintiff,

       vs.                                                   ORDER

 WILLIAM MIKEL TILLMAN,

                     Defendant.


      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on October 5, 2018. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach. Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept William Mikel Tillman’s

guilty plea after Tillman appeared before him pursuant to Federal Rule of Criminal

                                           1
Procedure 11, and entered his plea of guilty to one count of counterfeiting

obligations or security of the United States in violation of 18 U.S.C. § 451 (Count

I), as set forth in the Indictment. In exchange for Defendant’s plea, the United

States has agreed to dismiss Counts II through V of the Indictment.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

38), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing, when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that William Mikel Tillman’s motion to

change plea (Doc. 29) is GRANTED, and William Mikel Tillman is adjudged

guilty as charged in Count I of the Indictment.

      DATED this 1st day of November, 2018.




                                         2
